Citation Nr: 1702117	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-03 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service-connected degenerative disc disease of the lumbosacral spine, currently evaluated as 40 percent disabling prior to September 1, 2010, and as 20 percent disabling therefrom, to include the issue of the propriety of a reduction from 40 percent to 20 percent, with an effective date of September 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active military service from January 1987 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which reduced the Veteran's rating for his service-connected degenerative disc disease of the lumbosacral spine, from 40 percent to 20 percent, effective September 1, 2010.

In March 2015, the Board remanded the claim for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic records.

The issue of entitlement to an increased rating for service-connected degenerative disc disease of the lumbosacral spine, evaluated as 40 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The RO's June 2010 rating decision, which reduced the Veteran's rating for his service-connected degenerative disc disease of the lumbosacral spine, from 40 percent to 20 percent, effective September 1, 2010, did not consider required regulatory provisions and denied the Veteran due process.


CONCLUSION OF LAW

The RO's June 2010 rating decision, which reduced the Veteran's rating for his service-connected degenerative disc disease of the lumbosacral spine, from 40 percent to 20 percent, effective September 1, 2010, is void ab initio, and the criteria for restoration of the 40 percent rating for this condition are met at all times since September 1, 2010.  38 C.F.R. §§ 3.105, 3.344 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an increased rating for his service-connected degenerative disc disease of the lumbosacral spine, to include the issue of the propriety of a reduction from 40 percent to 20 percent, with an effective date of September 1, 2010. 

With regard to the issue of the propriety of a reduction from 40 percent to 20 percent, the administrative history for the claim is as follows: in a January 2008 rating decision, the RO granted service connection for degenerative disc disease of the lumbosacral spine, evaluated as 30 percent disabling, with an effective date for service connection of May 22, 2007.  

In a January 2010 rating action, the RO determined that the assignment of the 30 percent evaluation was in error, and instead assigned a 40 percent evaluation, effective May 22, 2007.  The rating action also proposed to reduce the assigned evaluation, based on the results of a recent examination. 

In June 2010, the RO implemented the proposed reduction, and assigned a 20 percent evaluation for degenerative disc disease of the lumbosacral spine, effective September 1, 2010. 

In March 2015, the Board noted that in January 2013, the RO had issued a statement of the case which identified the issue on appeal as only involving an increased rating, although the analysis portion of the document discussed the reduction in rating.  The Board noted that the statement of the case had failed to include any of the regulations specific to rating reductions, specifically 38 C.F.R. §§ 3.105 and 3.344.

In November 2015, the RO readjudicated the claim and issued a supplemental statement of the case.  

At the time of the RO's June 2010 rating decision, the Veteran's 40 percent evaluation for his back had not been in effect for more than 5 years. 

The provisions of paragraphs § 3.344(a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) (2016). 

The United States Court of Appeals for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 Vet. App. 339 (1991) that use of parentheses suggests that the five year time frame is merely a guideline, not a mandate; and that the regulation is devoid of any language which could be construed as intended to establish an inflexible mandatory minimum time period.

In addition, although the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) apply only to reductions of ratings that have continued for long periods at the same level, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421. 

A review of the RO's June 2010 decision, and the January 2013 statement of the case (SOC), and the November 2015 supplemental statement of the case, shows that in each case, the RO appears to have essentially analyzed the issue of reduction of the 40 percent evaluation just as it would a claim for an increased rating.  Specifically, the RO failed to discuss the provisions of 38 C.F.R. §§ 3.105 or 3.344 in its analysis.  Of particular note, at no time did its analysis discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Id.; Brown.  The June 2010 decision, the January 2013 statement of the case, and the November 2015 supplemental statement of the case merely discussed the rating criteria.  This is true even though the Board specifically remanded the claim and instructed the RO to consider these regulations in March 2015.  In summary, it does not appear that the RO's rating reduction was in compliance with 38 C.F.R. § 3.344 and Brown. 

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i .e., at their inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision). 

Since the rating decision that accomplished the reduction of the 40 percent evaluation for the Veteran's service-connected degenerative disc disease of the lumbosacral spine did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The appropriate remedy in this case is a restoration of the 40 percent evaluation, effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction). 

The Board finds that the Veteran's 40 percent evaluation for degenerative disc disease of the lumbosacral spine was improperly reduced, that the reduction of the evaluation is void ab initio, and that the 40 percent evaluation for the Veteran's back disability should be restored.  Accordingly, the Board finds that restoration of the 40 percent evaluation for the Veteran's degenerative disc disease of the lumbosacral spine, effective September 1, 2010, is warranted.

To the extent that the Board is granting the benefit sought on appeal, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Restoration of the 40 percent disability evaluation for service-connected degenerative disc disease of the lumbosacral spine is granted effective September 1, 2010, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

With regard to the claim for an increased rating for service-connected degenerative disc disease of the lumbosacral spine, evaluated as 40 percent disabling, the most recent VA examination report (disability benefits questionnaire (DBQ)) of record is dated in September 2015.  This DBQ shows that it does not include any testing for pain on passive motion.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his lumbosacral spine disability in accordance with Correia. 

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify all sources of medical treatment for his back symptoms since 2010.  The AOJ should take appropriate steps to secure any outstanding medical records identified by the Veteran, and associate them with the VA claims folder. 

2.  After undertaking any additional appropriate development, schedule the Veteran for an examination of his low back in order to determine the current level of severity of his lumbosacral spine degenerative disc disease.  The electronic claims folder must be made available to the examiner who should indicate in the examination report that he or she has reviewed the folder in conjunction with the examination. 

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable).  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  Correia.

b) The examiner must comment on excursion, strength, speed, coordination, endurance, less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain, including pain on movement, swelling, deformity and atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45.

c) The examiner must provide an opinion as to the severity of the Veteran's back symptoms and how those symptoms impact the Veteran's occupational functioning. 

d) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


